Citation Nr: 9900168	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability pension benefits originally calculated in the 
amount of $13,770.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.  It appears that the period of the overpayment was from 
September 1, 1994, through June 1996.  It further appears 
that the award action of February 21, 1997, reduced the 
overpayment amount by $1,226.


REMAND

In a January 1996 letter, the RO informed the veteran that a 
nonservice-connected disability pension had been granted and 
that payments were effective September 1, 1994.  The RO noted 
that the award was based on the income that the veteran had 
reported in August 1994, which was no income.

In August 1996, it was determined that there was an 
overpayment of $13,770 on the basis that the veteran 
apparently had been receiving Social Security disability 
benefits since September 1, 1994.  Nonetheless, it is unclear 
when the veteran actually started receiving Social Security 
benefits, and, if the veteran did not start receiving Social 
Security disability benefits on September 1, 1994, then the 
overpayment would be less.
 
Also, the last Financial Status Report was submitted in 
August 1996.

Accordingly, the case is REMANDED for the following:

1.   The RO should contact the Social 
Security Administration and determine 
when that agency mailed the veterans 
first benefit check to him and the amount 
thereof.  

2.  The RO should request that the 
veteran provide a current Financial 
Status Report.

3.  After completion of the above 
requested development to the extent 
possible, the RO should, if necessary, 
recalculate the amount of the overpayment 
and again review the claim with 
appropriate consideration of 38 C.F.R. 
§§ 1.963 and 1.965.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
